Citation Nr: 0907788	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-07 990 	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection (to include secondary) 
for hypertension.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1964 to February 1966.  These matters are before the  
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision by the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2007 a Travel Board hearing was held before the 
undersigned; a transcript of that hearing is of record.  At 
the hearing, the Veteran was granted a 60-day abeyance period 
for the submission of additional evidence.  That period of 
time has lapsed, and no additional evidence has been 
received.  In September 2007, the Board referred the case to 
the Veterans Health Administration (VHA) for an advisory 
medical opinion.

The Board notes that in a written statement received by the 
RO in May 2007, the Veteran withdrew from appellate status 
the issues of entitlement to service connection for residuals 
of lead exposure and residuals of asbestos exposure.  
38 C.F.R. § 20.204.

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifested in service 
or in the first post-service year, and is not shown to be 
related to his service or to have been caused or aggravated 
by his service-connected coronary artery disease (CAD) or 
diabetes mellitus.

2.  The Veteran is not shown to have a right shoulder 
disability.

3.  A left leg disability was not manifested in service or 
for many years thereafter, and is not shown to be related to 
the Veteran's service.

4.  It is not shown that the Veteran served in combat or has 
a diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008). 

2.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008). 

3.  Service connection for a left leg disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
matters being addressed.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the issues of service connection decided herein, 
the Veteran was provided content-complying notice by letter 
in February 2002, prior to the initial adjudication of the 
claims in December 2002.  The letter explained the evidence 
necessary to substantiate the claims, the evidence VA was 
responsible for providing, and the evidence the veteran was 
responsible for providing.  He has had ample opportunity to 
respond.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), an October 2006 letter informed him of 
disability rating and effective date criteria.  Neither the 
Veteran nor his representative alleges that notice has been 
less than adequate.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, as are pertinent post-service treatment 
records.  The RO arranged for an examination in October 2002. 
The Veteran provided testimony at a Travel Board hearing in 
May 2007.  Furthermore, in 2007, the Board sought a VHA 
medical advisory opinion from cardiologist.  The Board 
notified the Veteran of this opinion and provided him with a 
copy of the opinion.  He was notified that he had 60 days to 
submit any additional evidence or argument in support of his 
claim.  Subsequently, he responded with written argument.  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these 
claims.  

II.  Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If certain chronic diseases (here, hypertension) 
are manifested to a compensable degree within one year 
following a veteran's discharge from active duty, they may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis in Allen.  The revised 38 C.F.R. § 3.310 provides, 
in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000). 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes all of the evidence in the Veteran's claims 
file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

A.  Hypertension

The Veteran contends that he has hypertension that he 
believes is proximately due to or aggravated by his service-
connected coronary artery disease or diabetes.

The Veteran's STRs do not show any findings of a heart disorder 
or high blood pressure.  On service separation examination in 
February 1966 his blood pressure was 132/72.  

In July 1999 his blood pressure was noted as 158/90.

In February 2000, at the age of 58, the Veteran was seen for 
examination three weeks after experiencing profuse sweating, mild 
chest discomfort, and shortness of breath.  His blood pressure 
was noted as 180/100.  After chest X-ray and EKG the impression 
was probable coronary disease with previous anteroseptal wall 
myocardial infarction, possibly three weeks ago; probably mild 
left ventricular dysfunction; mild chronic obstructive lung 
disease; history of cigarette smoking-still smokes a few 
cigarettes; and hypertension.  The Veteran subsequently underwent 
coronary catheterization, and angioplasty involving three stents 
was performed.

The Veteran's mellitus was diagnosed in November 2001.  An 
October 2002 VA examiner opined that the veteran's coronary 
artery disease was more than likely related to his diabetes 
mellitus.  

An October 2002 VA examination report notes a diagnosis of 
hypertension not related to, or caused by, diabetes.

In December 2002, service connection was granted for diabetes 
mellitus as related to Agent Orange exposure in service; service 
connection for coronary artery disease as secondary to diabetes 
mellitus was granted in December 2003.

In June 2006, the Veteran's hypertension was described as stable.  
A July 2006 stress test was negative for ischemia at 62 percent 
of the age-predicted maximal heart rate.  The test was stopped 
due to shortness of breath.

Pursuant to the Board's referral of this case for a VHA 
medical opinion, the Chief of the VA Cardiovascular Disease 
Section reviewed the Veteran's claims folder in October 2007 
and answered the following questions: (1) Is it at least as 
likely as not (i.e., a 50 percent or better probability) that 
the veteran's hypertension was caused or aggravated by his 
service connected diabetes and/or coronary artery disease?  
(2) If it is determined that the veteran's diabetes and 
coronary artery disease did not cause, but aggravated, his 
hypertension, please identify, to the extent possible, the 
degree of disability present before the aggravation occurred 
and the degree of disability shown after the aggravation 
occurred.  

Based on a review of the evidence of record, including the 
Veteran's statements, VHA physician opined:

It is more likely than not the 
hypertension helped cause or aggravate 
[the Veteran's] coronary artery disease 
rather than the reverse.

The veteran's hypertension predated by at 
least two years his diagnosis of 
diabetes.  Moreover, although 
hypertension frequently coexists with 
diabetes, diabetes is not thought to be a 
cause of hypertension.  I think it 
unlikely that his hypertension was cause 
or aggravated by the diabetes, which 
developed after the hypertension.

The hypertension, diabetes and coronary 
artery disease all developed many decades 
after military service.

With regard to coronary artery disease, 
hypertension is a well established risk 
factor for development of coronary artery 
disease, and many patients with coronary 
artery disease have hypertension.  
However, I am not aware of any data that 
support the contention that coronary 
artery disease causes hypertension.  On 
the contrary, coronary artery disease 
with extensive infarction of the left 
ventricle can lead to LOW blood pressure 
(i.e. hypotension).  Thus, I do not think 
it creditable (sic) that the coronary 
artery disease cause or aggravated the 
hypertension.

The medical evidence of record shows that hypertension has 
been diagnosed.  However, the first medical evidence of such 
disability is more than 30 years after service, and there is 
no basis for applying the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112.  Such a long interval of 
time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, regarding the etiology of the Veteran's 
hypertension, the evidence of record does not include any 
medical opinion that the current hypertension is related to 
the Veteran's service, and does not suggest that hypertension 
might be related to his service.  In addition, the 2007 VHA 
expert opined that the Veteran's hypertension was not caused 
or aggravated by his service-connected CAD or diabetes.  The 
Board finds this opinion to be persuasive because it is based 
on a review of the Veteran's pertinent history.  Notably, the 
VHA expert specified reasons for his conclusion, including 
that the Veteran's hypertension predated his diabetes and 
that CAD generally causes hypotension, but not hypertension.  
There is no medical opinion to the contrary of record.  
Therefore, service connection for hypertension as secondary 
to a service-connected disability is also not warranted.  

The Board has also considered the Veteran's own statements to 
the effect that his hypertension was incurred secondary to 
service-connected disability or disabilities.  However, 
because he is a layperson, he is not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).  Accordingly, the claim must be denied.

B.  Right Shoulder

Although the Veteran did complain of right shoulder pain 
caused by a motor vehicle accident in September 1964, X-rays 
revealed no fractures or dislocations.  The assessment was a 
muscle bruise.  No residual disability was noted in 
subsequent STRs, to include a February 1966 separation 
examination report. 

Furthermore, there is no post-service medical evidence of a 
right shoulder disability.  The Veteran has denied any 
treatment for such disability.  See May 2007 hearing 
transcript..  Accordingly, there is no valid claim for 
service connection, and service connection for a right 
shoulder disability is not warranted.  See Brammer, supra.

Because the preponderance of the evidence is clearly against 
the Veteran's claim, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).  Accordingly, the claim 
must be denied.

C.  Left Leg

The Veteran's STRs, including a February 1966 separation 
examination report, are silent for complaints or findings 
related to a left leg disability.

In January 2002, the Veteran submitted a claim for service 
connection for a left leg disability.

Post-service treatment records show that the Veteran reported 
complaints of left knee pain during an October 2002 VA 
examination.  He indicated that he was involved in a motor 
vehicle accident in service, and injured his left knee.  Upon 
examination, a well healed cut was noted over the left knee.  
There was tenderness over the medial joint line.  Crepitus 
was noted.  The examiner opined that examination was 
consistent with left knee strain.  

The Veteran testified during the May 2007 Travel Board 
hearing that he was not receiving any treatment for a left 
knee disability. 

The record does not contain any evidence that the Veteran's 
left leg disability was manifested in service; in fact, as 
noted above, no such disability was diagnosed until many 
years thereafter.  Consequently, service connection for a 
left leg disability on the basis that it became manifest in 
service is not warranted.

The first diagnosis of a left knee disability was in 2001, 
about 35 years after the Veteran's discharge from active 
duty.  Such a long interval of time between service 
separation and the earliest documentation of the disability 
is, of itself, a factor weighing against a finding of service 
connection.  See Maxson, supra.  The Board finds that no 
additional development, to include for a medical examination 
and/or opinion, is warranted based on the facts of this case.  
This is because any such medical opinion would not establish 
the existence of an injury in service to which current 
disability could be related, nor produce evidence supporting 
a nexus between current disability and service (e.g., 
continuity of complaints).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 
2003).

Although the Veteran maintains that he injured his left leg 
during his military service and that a left leg disability 
has persisted since that time, a review of the claims file 
revealed no supporting medical evidence.  Because the veteran 
is a layperson, his statements as to the etiology of his left 
leg disability are not competent evidence.  See Espiritu, 
supra.

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).  Accordingly, the claim must be denied.

D.  PTSD

To establish service connection for PTSD there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and a stressor event in service; and credible 
supporting evidence that the claimed stressor event in 
service occurred.  38 C.F.R. § 3.304(f).  Where the veteran 
did not engage in combat with the enemy, or the claimed 
stressor is not related to combat, the veteran's testimony 
alone is not sufficient to establish the occurrence of the 
stressor, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In the case at hand, the Veteran's STRs, including a February 
1966 separation examination report, contain no mention of 
complaints, findings, or diagnosis of psychiatric disability.  

Service personnel records reflect that the Veteran served in 
Vietnam from October 1965 to January 1966.  His military 
occupational specialty in Vietnam was wheeled vehicle 
mechanic.  The Veteran did not receive any award or 
decoration specifically denoting combat, and the record does 
not otherwise corroborate that he engaged in combat with the 
enemy.  

Post-service treatment and examination records contain no 
diagnosis of PTSD.

In various written statements and at the May 2007 Travel 
Board hearing, the Veteran has maintained that he has PTSD 
stemming from his service in Vietnam.  Specifically, the 
events of September 11, 2001, "reawakened a dormant 
condition."  See June 2003 statement and February 2004 VA 
Form 9.  During the May 2007 Travel Board hearing, the 
Veteran testified that he watched bodies in body bags be 
unloaded from planes at the airport in January 1966.

The threshold question in any claim seeking service 
connection is whether the veteran, in fact, has the 
disability for which service connection is sought.  That is 
the critical question here, i.e., does the Veteran have PTSD?  
See 38 C.F.R. § 3.304(f).  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  Brammer, supra.  

The record includes no medical treatment/evaluation report 
that shows a definite diagnosis of PTSD.  Moreover, the 
record does not include any evidence that the Veteran has 
sought treatment for such disability, or that he has sought 
treatment for (or has had diagnosed) any acquired psychiatric 
disability.  As the competent evidence of record does not 
include a diagnosis of PTSD based on identified supporting 
symptoms and related to a stressor event in service, the 
preponderance of the evidence is against a finding that the 
Veteran has such disability.  

The RO did not seek a VA examination in this matter.  As 
there is no competent (medical) evidence showing a diagnosis, 
or signs or symptoms of PTSD, an examination was not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).
   
Without any competent evidence that the Veteran has PTSD (or 
any psychiatric disability), there is no valid claim of 
service connection for such disability.  See Brammer, supra.  
Accordingly, consideration of the appeal does not need to 
proceed any further.  It is also noteworthy, however, that 
there is no evidence that the Veteran engaged in combat with 
the enemy, and no credible supporting evidence corroborating 
an alleged stressor event in service.   





ORDER

Service connection for hypertension is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left leg disability is denied.

Service connection for PTSD is denied.


REMAND

The Veteran also seeks service connection for tinnitus.  His 
STRs are silent for complaints of tinnitus; however, his 
service history includes hazardous noise exposure as a 
wheeled vehicle mechanic and on the firing range.  During an 
October 2002 VA examination, the Veteran complained of 
periodic bilateral tinnitus and the VA examiner noted that 
the Veteran's tinnitus was matched with a 3000 Hertz tone at 
0 decibels (no etiology opinion was provided).  Moreover, the 
Veteran has been awarded service connection for left ear 
hearing loss disability.  A VA examination to determine 
whether any current tinnitus is related to the Veteran's 
military service is necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
audiological evaluation of the Veteran to 
determine the likely etiology of his 
tinnitus.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  Based on interview of 
the Veteran and review of his claims 
file, the examiner should provide an 
opinion responding to the following 
question: Does the Veteran have tinnitus 
that is related to his service (to 
include noise exposure therein) or his 
service-connected left ear hearing loss 
disability?  The examiner must explain 
the rationale for the opinions given.

2.  The RO should, then, readjudicate the 
Veteran's remaining claim.  If it remains 
denied, the RO must issue an appropriate 
SSOC and afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


